DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 2, the limitation “the iris authentication starts with detection of an act of putting on an eyewear terminal” is inconsistent with the limitations of claim 1, which claim 2 is dependent upon. Claim 1 recites that the iris authentication starts after the user views a changing object displayed and an authentication image is taken, wherein even such changing object is displayed after “information [which] has been displayed”. In other words, claim 1 clearly recites that the iris authentication does not start until the user puts on an eyewear terminal, information is displayed in the eyewear terminal, a changing object is displayed on the eyewear terminal, AND an authentication image has been taken. Therefore, the claimed limitation is confusing and renders the claim indefinite.
Regarding claim 10, the limitation “obtain a plurality of authentication images” is unclear. Is iris authentication (i.e., recited in claim 1) performed on each of the plurality of authentication images, or is the most appropriate authentication image chosen for performing the iris authentication? Please explain.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ferren (USPAPN 2012/0075452) in view of Sullivan (USPAPN 2009/0156970).
Regarding claim 1, Ferren discloses:
circuitry (see para [12], processors) configured to:
5display on a display screen; change the display screen; (see para [31], [36], [37], and fig 3, increasing brightness of a display to induce pupillary constriction on a user);
while the user is viewing the changing, obtain an authentication image including an iris of an eye of the user (see para [31], [36], [37], and fig 3, obtaining a first iris image while the user is viewing the increasing brightness); and
perform iris authentication using the obtained authentication image (see para [27], iris authentication).

However, Ferren does not disclose:
an object; change the object displayed; changing of the object (i.e., Ferren discloses increasing brightness of a display to induce pupillary constriction for taking iris images, however, does not disclose that the pupillary constriction is induced by a particular object displayed and changed); and
wherein the object displayed on the display screen is superimposed on information 10which has been displayed since before start of the iris authentication.

In a similar field of endeavor of inducing a pupillary reaction from a user, Sullivan further discloses: an object; change the object displayed; changing of the object; and wherein the object displayed on the display screen is superimposed on information 10which has been displayed since before start of the iris authentication (see para [60]-[62] and [65]-[66] and fig 8C and 9, a displayed object 512 changes in position/size/shape/brightness/color for the user to view, which induces pupillary constriction, while a background image remains unchanged).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ferren with Sullivan, and change a display to induce pupillary constriction during iris authentication, as disclosed by Ferren, wherein such change of display to induce pupillary constriction is achieved by an object changing in position/size/shape/brightness/color superimposed on a background image that remains unchanged, as disclosed by Sullivan, for the purpose of minimizing disturbance to the user while the user is performing an unrelated task (see Sullivan para [7]).

Regarding claim 3, Ferren and Sullivan further disclose:
wherein the circuitry is configured to change a size of the object (see Sullivan para [62] and fig 9, the change in display includes changes in the object’s position moving back and forth to induce the pupillary constriction, inherently changing the object’s size)
based on at least one of a measured brightness of an environment at a time of obtaining the authentication 20image or a size of a pupil in the obtained authentication image (see Ferren para [31], [36], and [37], the change in display is based on the ambient light levels being low enough when the first iris image is obtained, and also based on the pupil size in the first iris image to be induced for obtaining a second iris image).

Regarding claim 4, Ferren and Sullivan further disclose:
wherein the circuitry is configured to change a shape of the object (see Sullivan para [60] and fig 8C, the change in display includes changes in the object’s shape to induce pupillary constriction)
based on at least one of a measured brightness of an environment at a time of obtaining the authentication 20image or a size of a pupil in the obtained authentication image (see Ferren para [31], [36], and [37], the change in display is based on the ambient light levels being low enough when the first iris image is obtained, and also based on the pupil size in the first iris image to be induced for obtaining a second iris image).

	Regarding claim 5, Ferren and Sullivan further disclose:
wherein the circuitry is configured to change a brightness of the object (see Sullivan para [61], the change in display includes changes in the object’s brightness)
 based on a size 10of a pupil in the obtained authentication image (see Ferren para [31], [36], and [37], the change in display is based on the pupil size in the first iris image to be induced for obtaining a second iris image).

Regarding claim 6, Ferren and Sullivan further disclose:
wherein the circuitry is configured to change a display position of the object on the 15display screen (see Sullivan para [62] and fig 9, the change in display includes changes in the object’s position to induce the pupillary constriction)
 based on at least one of a measured brightness of an environment at a time of obtaining the authentication image or a size of a pupil in the obtained authentication image (see Ferren para [31], [36], and [37], the change in display is based on the ambient light levels being low enough when the first iris image is obtained, and also based on the pupil size in the first iris image to be induced for obtaining a second iris image).


Regarding claim 7, Ferren and Sullivan further disclose:
20wherein 43Attorney Docket No. 10980US02CON the circuitry is configured to move the object upward in a display area of the display screen (see Sullivan para [62] and fig 9, the change in display includes changes in the object’s vertical position to induce the pupillary constriction)
based on at least one of a measured brightness of an environment at the time of obtaining the authentication image or a size of a pupil in the obtained authentication image (see Ferren para [31], [36], and [37], the change in display is based on the ambient light levels being low enough when the first iris image is obtained, and also based on the pupil size in the first iris image to be induced for obtaining a second iris image).

Regarding claim 8, Ferren further discloses wherein the circuitry is configured to:
specify a pupil in the authentication image to obtain the iris (see para [36] and [37], analyzing pupils); and
perform said iris authentication using the obtained iris of the authentication 10image (see para [27], iris authentication).

Regarding claim 12, Ferren and Sullivan further disclose:
:


dwherein the circuitry is configured to modify a luminance value of the object (see Sullivan para [61], the change in display includes changes in the object’s brightness)
based on a measured brightness of an environment (see Ferren para [31], [36], and [37], the change in display is based on the ambient light levels being low enough when the first iris image is obtained).
Regarding claim 13, Ferren and Sullivan further disclose:
10wherein the circuitry is configured to change a color of the object (see Sullivan para [61], the change in display includes changes in the object’s color)
based on at least one of a measured brightness of an environment at the time of obtaining the authentication image or a size of a pupil in the obtained authentication image (see Ferren para [31], [36], and [37], the change in display is based on the ambient light levels being low enough when the first iris image is obtained, and also based on the pupil size in the first iris image to be induced for obtaining a second iris image).

Regarding claim 14, Ferren and Sullivan further disclose:
15	wherein the circuitry is configured to change the shape of the object displayed on the display screen (see Sullivan para [60] and fig 8C, the change in display includes changes in the object’s shape to induce pupillary constriction) and
obtain a second authentication image based on a measured brightness of an environment at a time of obtaining the authentication image and a measured size of a pupil in the obtained authentication image (see Ferren para [31], [36], and [37], obtaining a second iris image after the change in display, wherein the change in display is based on the ambient light levels being low enough when the first iris image is obtained, and also based on the pupil size in the first iris image to be induced for obtaining a second iris image).

	Regarding claims 15-17, Ferren and Sullivan disclose everything claimed as applied above (see rejection of claims 1, 3, 4, 6, and 8).

Claims 2, 9-11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ferren and Sullivan further in view of Starner et al. (USPAPN 2014/0337634).
Regarding claim 2, Ferren and Sullivan disclose everything claimed as applied above (see rejection of claim 1), however, does not disclose wherein the iris authentication starts with detection of an act of putting on an eyewear terminal.
In a similar field of endeavor of inducing a pupillary reaction from a user, Starner further discloses wherein the iris authentication starts with detection of an act of putting on an eyewear terminal (see para [94], iris re-authentication each time a head mounted device (HMD) is worn).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ferren and Sullivan with Starner, and perform iris authentication by inducing pupillary constriction, as disclosed by Ferren and Sullivan, wherein such iris authentication is performed each time a HMD is worn, as disclosed by Starner, for the purpose of blocking unauthorized users (see Starner para [94]).

Regarding claim 9, Ferren and Sullivan disclose everything claimed as applied above (see rejection of claim 1), however, does not disclose wherein the circuitry is configured to perform said iris authentication by referencing a 15memory that stores a previously obtained image of the iris of the user and by performing a matching process between the previously obtained image and the authentication image (i.e., Ferren discloses performing iris authentication, however, does not specify that such iris authentication is via comparison with previously obtained iris images).
Starner further discloses wherein the circuitry is configured to perform said iris authentication by referencing a 15memory that stores a previously obtained image of the iris of the user and by performing a matching process between the previously obtained image and the authentication image (see para [89], [90], and [94], iris authentication is performed by comparing an iris image to previously obtained iris images).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further provide an iris authentication to an iris image, as disclosed by Ferren and Sullivan, which compares the iris image to previously obtained iris images, as disclosed by Starner, for the purpose of blocking unauthorized users (see Starner para [94]).

Regarding claim 10, Ferren and Sullivan disclose everything claimed as applied above (see rejection of claim 1), however, does not disclose 20wherein the circuitry is configured to obtain a plurality of authentication images until a predetermined threshold value is reached.
Starner further discloses wherein the circuitry is configured to obtain a plurality of authentication images until a predetermined threshold value is reached (see [62], a change in display includes changes in the object’s position while multiple iris images are obtained, until a complete scan of the iris has been obtained).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further obtain multiple iris images until a complete scan of the iris has been obtained, as disclosed by Starner, for the purpose of obtaining a more detailed iris image (see Starner para [62]).

Regarding claim 11, Ferren, Sullivan, and Starner further disclose wherein the circuitry is configured to change a display of the object until the predetermined threshold value is reached (see rejection of claim 10, the threshold being the complete 100% scan of the iris).

	Regarding claim 18, Ferren, Sullivan, and Starner disclose everything claimed as applied above (see rejection of clams 9 and 17).

	Regarding claim 19, Ferren and Sullivan disclose circuitry configured to: 10display an object on a display screen; change the object displayed on the display screen to show content in which a user is interested; while the user is viewing the changing of the object, obtain an authentication image including an iris of an eye of the user; and perform iris authentication using the obtained authentication image, 15wherein the object displayed on the display screen is superimposed on information which has been displayed since before start of the iris authentication (see rejection of claim 1).
However, Ferren and Sullivan do not disclose: an eyewear terminal comprising: a display screen configured to cover an eye of a user.
Starner further discloses: eyewear terminal comprising: a display screen configured to cover an eye of a user (see para [57] and [62] and fig 1E, the HMD with display and a processor, a displayed object changes in position for the user to track, which induces pupillary constriction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform iris authentication by inducing pupillary constriction, as disclosed by Ferren and Sullivan, wherein such iris authentication is performed by a HMD with a display and a processor, as disclosed by Starner, for the purpose of blocking unauthorized users from the HMD (see Starner para [94]).

Regarding claim 20, Ferren, Sullivan, and Starner further disclose wherein when the eyewear terminal is worn by the user, the circuitry is configured to 20display the object on the display screen (see rejection of claim 19, the HMD displaying an object that changes in position).








Response to Arguments
Arguments regarding 35 U.S.C 112(b)
i) The applicant argues that the claim amendments overcome the rejection.
Regarding claims 1, 15, and 19, the examiner agrees, and the rejection has been withdrawn. Furthermore, in view of the applicant’s explanations provided in the arguments regarding claim 20, the rejection has been withdrawn. However, the rejection of claim 2 has not been addressed by the applicant.

ii) The applicant argues that claim 10 does not have to include details of what is done with the plurality of authentication images.
The examiner respectfully disagrees. The applicant clearly designated such images as “authentication images”, however, the claim is unclear in whether authentication is actually applied. Therefore, such limitation is confusing and renders the claim indefinite.

Arguments regarding prior art rejection under 35 U.S.C. 103
Regarding claim 1, the applicant argues that Ferren in view of Sullivan do not disclose the subject matter of the claim, specifically because Sullivan discloses a method of exercising an eye, and does not disclose any iris authentication.
The examiner respectfully disagrees. Ferren discloses that an iris image with induced pupillary constriction is obtained by varying a display in front of the user’s eye, for performing iris authentication. Sullivan then discloses that inducing pupillary constriction is achieved by displaying a changing object over an initial background image. Both Ferren and Sullivan aim for inducing pupillary constriction. Therefore, Ferren in view of Sullivan, clearly discloses obtaining an iris image with induced pupillary constriction for performing iris authentication, as disclosed by Ferren, while such induced pupillary constriction achieved by displaying a changing object over an initial background image, as disclosed by Sullivan, which reads on the limitations of applicant’s claim 1. Similar reasons apply to claims 15 and 19.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668